Exhibit 99.02 Southern Company Financial Highlights (In Millions of Dollars Except Earnings Per Share) Three Months Ended December Year-to-Date December Consolidated Earnings–As Reported (See Notes) Traditional Operating Companies $ Southern Power 24 29 Total Parent Company and Other Net Income–As Reported $ Basic Earnings Per Share - $ Average Shares Outstanding (in millions) End of Period Shares Outstanding (in millions) Three Months Ended December Year-to-Date December Consolidated Earnings–Excluding Items (See Notes) Net Income–As Reported $ MC Asset Recovery Litigation Settlement - - - Net Income–Excluding Items $ Basic Earnings Per Share–Excluding Items $ Notes - For the three months and twelve months ended December 31, 2010 and 2009, dilution does not change basic earnings per share by more than 1 cent and is not material. - The charge related to Southern Company's MC Asset Recovery litigation settlement significantly impacted the presentation of earnings and earnings per share for the twelve months ended December 31, 2009, and significant charges related to the Mirant spin-off are not expected to occur in the future. - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications may be different from final results published in the Form 10-K.
